OFFICE OF THE ATTORNEY            GENERAL        OF TEXAS
                                  AUSTIN




mnorabl e Enlcs     T . Parker
county Attorney
aray County
Pampa, Texas
Dear We     Parker:              Opinion       Ho.   O-7290

                                 ROl     The    pay8   jury    fee




             Tour
                letter  stats8    that     a
Justice    Court,
                and that the
abil1t.vto p&y Costs,~and
resulted In a judment for
al;tthen appeaY ed to the




                    fee may be obtained.
          Article 2432 of the Revised Btatute8, which ia now Rule
BSQ of CIVII Woeedure, provides that the suooe8aful   party ia the
Justice Court shall reaorer his oosts l~!r .ath lns
                                                 eYoser
                                                    t     except
-bea otherwise provided by law-
             ~u]e 121 of the Civil Procedure, rhlch was Artlale 2086,
provides    that in'the County and District Court the eU~ceaati~ Wrt7
    tory   tn1t teorm
AtmnBu8RuKRALO?nuA8



            lo .*
                w.B a r a s
                 A88Z8tASt